

	

		II

		109th CONGRESS

		1st Session

		S. 1253

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 15, 2005

			Mr. Coleman (for

			 himself, Mr. Pryor,

			 Mr. DeWine, Mr.

			 Graham, and Mr. Nelson of

			 Florida) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow a credit to holders of qualified bonds issued to finance certain rural

		  development projects, and for other purposes.

	

	

		1.Short title; amendment of

			 1986 Code

			(a)Short

			 titleThis Act may be cited

			 as the Rural Renaissance Act II of

			 2005.

			(b)Amendment of

			 1986 CodeExcept as otherwise

			 expressly provided, whenever in this Act an amendment or repeal is expressed in

			 terms of an amendment to, or repeal of, a section or other provision, the

			 reference shall be considered to be made to a section or other provision of the

			 Internal Revenue Code of 1986.

			2.Credit to holders of

			 rural renaissance bonds

			(a)In

			 generalPart IV of subchapter

			 A of chapter 1 (relating to credits against tax) is amended by adding at the

			 end the following new subpart:

				

					HNonrefundable

				credit to holders of rural renaissance bonds

						

							Sec. 54. Credit to holders of

				  rural renaissance bonds.

						

						54.Credit to holders of

				rural renaissance bonds

							(a)Allowance of

				creditIn the case of a

				taxpayer who holds a rural renaissance bond on a credit allowance date of such

				bond, which occurs during the taxable year, there shall be allowed as a credit

				against the tax imposed by this chapter for such taxable year an amount equal

				to the sum of the credits determined under subsection (b) with respect to

				credit allowance dates during such year on which the taxpayer holds such

				bond.

							(b)Amount of

				credit

								(1)In

				generalThe amount of the

				credit determined under this subsection with respect to any credit allowance

				date for a rural renaissance bond is 25 percent of the annual credit determined

				with respect to such bond.

								(2)Annual

				creditThe annual credit

				determined with respect to any rural renaissance bond is the product of—

									(A)the credit rate determined by the Secretary

				under paragraph (3) for the day on which such bond was sold, multiplied

				by

									(B)the outstanding face amount of the

				bond.

									(3)DeterminationFor purposes of paragraph (2), with respect

				to any rural renaissance bond, the Secretary shall determine daily or caused to

				be determined daily a credit rate which shall apply to the first day on which

				there is a binding, written contract for the sale or exchange of the bond. The

				credit rate for any day is the credit rate which the Secretary or the

				Secretary's designee estimates will permit the issuance of rural renaissance

				bonds with a specified maturity or redemption date without discount and without

				interest cost to the qualified issuer.

								(4)Credit

				allowance dateFor purposes

				of this section, the term credit allowance date means—

									(A)March 15,

									(B)June 15,

									(C)September 15, and

									(D)December 15.

									Such term also includes the last day

				on which the bond is outstanding.(5)Special rule

				for issuance and redemptionIn the case of a bond which is issued

				during the 3-month period ending on a credit allowance date, the amount of the

				credit determined under this subsection with respect to such credit allowance

				date shall be a ratable portion of the credit otherwise determined based on the

				portion of the 3-month period during which the bond is outstanding. A similar

				rule shall apply when the bond is redeemed or matures.

								(c)Limitation

				based on amount of tax

								(1)In

				generalThe credit allowed

				under subsection (a) for any taxable year shall not exceed the excess

				of—

									(A)the sum of the regular tax liability (as

				defined in section 26(b)) plus the tax imposed by section 55, over

									(B)the sum of the credits allowable under this

				part (other than subpart C thereof, relating to refundable credits).

									(2)Carryover of

				unused creditIf the credit

				allowable under subsection (a) exceeds the limitation imposed by paragraph (1)

				for such taxable year, such excess shall be carried to the succeeding taxable

				year and added to the credit allowable under subsection (a) for such taxable

				year.

								(d)Rural

				renaissance bondFor purposes

				of this section—

								(1)In

				generalThe term rural

				renaissance bond means any bond issued as part of an issue if—

									(A)the bond is issued by a qualified

				issuer,

									(B)95 percent or more of the proceeds from the

				sale of such issue are to be used for capital expenditures incurred for 1 or

				more qualified projects,

									(C)the qualified issuer designates such bond

				for purposes of this section and the bond is in registered form, and

									(D)the issue meets the requirements of

				subsections (e) and (g).

									(2)Qualified

				project; special use rules

									(A)In

				generalThe term

				qualified project means 1 or more projects described in

				subparagraph (B) located in a rural area.

									(B)Projects

				describedA project described

				in this subparagraph is—

										(i)a water or waste treatment project,

										(ii)an affordable housing project,

										(iii)a community facility project, including

				hospitals, fire and police stations, and nursing and assisted-living

				facilities,

										(iv)a value-added agriculture or renewable

				energy facility project for agricultural producers or farmer-owned entities,

				including any project to promote the production, processing, or retail sale of

				ethanol (including fuel at least 85 percent of the volume of which consists of

				ethanol), biodiesel, animal waste, biomass, raw commodities, or wind as a

				fuel,

										(v)a distance learning or telemedicine

				project,

										(vi)a rural utility infrastructure project,

				including any electric or telephone system,

										(vii)a project to expand broadband

				technology,

										(viii)a rural teleworks project, and

										(ix)any project described in any preceding

				clause carried out by the Delta Regional Authority.

										(C)Special

				rulesFor purposes of this

				paragraph—

										(i)any project described in subparagraph

				(B)(iv) for a farmer-owned entity may be considered a qualified project if such

				entity is located in a rural area, or in the case of a farmer-owned entity the

				headquarters of which are located in a nonrural area, if the project is located

				in a rural area, and

										(ii)any project for a farmer-owned entity which

				is a facility described in subparagraph (B)(iv) for agricultural producers may

				be considered a qualified project regardless of whether the facility is located

				in a rural or nonrural area.

										(3)Special use

				rules

									(A)Refinancing

				rulesFor purposes of

				paragraph (1)(B), a qualified project may be refinanced with proceeds of a

				rural renaissance bond only if the indebtedness being refinanced (including any

				obligation directly or indirectly refinanced by such indebtedness) was

				originally incurred after the date of the enactment of this section.

									(B)Treatment of

				changes in useFor purposes

				of paragraph (1)(B), the proceeds of an issue shall not be treated as used for

				a qualified project to the extent that a borrower takes any action within its

				control which causes such proceeds not to be used for a qualified project. The

				Secretary shall prescribe regulations specifying remedial actions that may be

				taken (including conditions to taking such remedial actions) to prevent an

				action described in the preceding sentence from causing a bond to fail to be a

				rural renaissance bond.

									(e)Maturity

				limitations

								(1)Duration of

				termA bond shall not be

				treated as a rural renaissance bond if such bond is issued as part of an issue

				and—

									(A)the average maturity of bonds issued as a

				part of such issue, exceeds

									(B)120 percent of the average reasonable

				expected economic life of the facilities being financed with the proceeds from

				the sale of such issue.

									(2)Determination

				of averagesFor purposes of

				paragraph (1), the determination of averages of an issue and economic life of

				any facility shall be determined in accordance with section 147(b).

								(3)Ratable

				principal amortization requiredA bond shall not be treated as a rural

				renaissance bond unless it is part of an issue which provides for an equal

				amount of principal to be paid by the qualified issuer during each calendar

				year that the issue is outstanding.

								(f)Credit included

				in gross incomeGross income

				includes the amount of the credit allowed to the taxpayer under this section

				(determined without regard to subsection (c)) and the amount so included shall

				be treated as interest income.

							(g)Special rules

				relating to expenditures

								(1)In

				generalAn issue shall be

				treated as meeting the requirements of this subsection if—

									(A)at least 95 percent of the proceeds from

				the sale of the issue are to be spent for 1 or more qualified projects within

				the 5-year period beginning on the date of issuance of the rural renaissance

				bond,

									(B)a binding commitment with a third party to

				spend at least 10 percent of the proceeds from the sale of the issue will be

				incurred within the 6-month period beginning on the date of issuance of the

				rural renaissance bond or, in the case of a rural renaissance bond, the

				proceeds of which are to be loaned to 2 or more borrowers, such binding

				commitment will be incurred within the 6-month period beginning on the date of

				the loan of such proceeds to a borrower, and

									(C)such projects will be completed with due

				diligence and the proceeds from the sale of the issue will be spent with due

				diligence.

									(2)Extension of

				periodUpon submission of a

				request prior to the expiration of the period described in paragraph (1)(A),

				the Secretary may extend such period if the qualified issuer establishes that

				the failure to satisfy the 5-year requirement is due to reasonable cause and

				the related projects will continue to proceed with due diligence.

								(3)Failure to

				spend required amount of bond proceeds within 5 yearsTo the extent that less than 95 percent of

				the proceeds of such issue are expended within such 5-year period (and no

				extension has been obtained under paragraph (2)), the qualified issuer shall

				redeem all of the nonqualified bonds on the earliest call date subsequent to

				the expiration of the 5-year period. If such earliest call date is more than 90

				days subsequent to the expiration of the 5-year period, the qualified issuer

				shall establish a yield-restricted defeasance escrow within such 90 days to

				retire such nonqualified bonds on the earlier of the date which is 10 years

				after the issue date or the first call date. For purposes of this paragraph,

				the term nonqualified bonds means the portion of the outstanding

				bonds in an amount that, if the remaining bonds were issued on the fifth

				anniversary of the date of the issuance of the issue, at least 95 percent of

				the proceeds of the remaining bonds would be used to provide qualified

				projects.

								(h)Special rules

				relating to arbitrage

								(1)In

				generalA bond which is part

				of an issue shall not be treated as a rural renaissance bond unless, with

				respect to the issue of which the bond is a part, the qualified issuer

				satisfies the arbitrage rebate requirements of section 148 with respect to

				gross proceeds of the issue (other than any amounts applied in accordance with

				subsection (g)). For purposes of such requirements, yield over the term of an

				issue shall be determined under the principles of section 148 based on the

				qualified issuer's payments of principal, interest (if any), and fees for

				qualified guarantees on such issue.

								(2)ExceptionAmounts on deposit in a bona fide debt

				service fund with regard to any rural renaissance bond are not subject to the

				arbitrage rebate requirements of section 148.

								(i)Qualified

				issuerFor purposes of this

				section—

								(1)In

				generalThe term

				qualified issuer means any not-for-profit cooperative lender which

				has as of the date of the enactment of this section received a guarantee under

				section 306 of the Rural Electrification Act and which meets the requirement of

				paragraph (2).

								(2)User fee

				requirementThe requirement

				of this paragraph is met if the issuer of any rural renaissance bond makes

				grants for economic and community development projects on a semi-annual basis

				every year that such bond is outstanding in an annual amount equal to ½ of the

				rate on United States Treasury bills of the same maturity multiplied by the

				outstanding principal balance of rural renaissance bonds issued by such

				issuer.

								(j)Special rules

				relating to pool bondsNo

				portion of a pooled financing bond may be allocable to loan unless the borrower

				has entered into a written loan commitment for such portion prior to the issue

				date of such issue.

							(k)Other

				definitions and special rulesFor purposes of this section—

								(1)BondThe term bond includes any

				obligation.

								(2)Pooled

				financing bondThe term

				pooled financing bond shall have the meaning given such term by

				section 149(f)(4)(A).

								(3)Rural

				areaThe term rural

				area means any area other than—

									(A)a city or town which has a population of

				greater than 50,000 inhabitants, or

									(B)the urbanized area contiguous and adjacent

				to such a city or town.

									(4)Partnership; S

				corporation; and other pass-thru entitiesUnder regulations prescribed by the

				Secretary, in the case of a partnership, trust, S corporation, or other

				pass-thru entity, rules similar to the rules of section 41(g) shall apply with

				respect to the credit allowable under subsection (a).

								(5)Bonds held by

				regulated investment companiesIf any rural renaissance bond is held by a

				regulated investment company, the credit determined under subsection (a) shall

				be allowed to shareholders of such company under procedures prescribed by the

				Secretary.

								(6)Treatment for

				estimated tax purposesSolely

				for purposes of sections 6654 and 6655, the credit allowed by this section to a

				taxpayer by reason of holding a rural renaissance bond on a credit allowance

				date shall be treated as if it were a payment of estimated tax made by the

				taxpayer on such date.

								(7)ReportingIssuers of rural renaissance bonds shall

				submit reports similar to the reports required under section

				149(e).

								.

			(b)ReportingSubsection (d) of section 6049 (relating to

			 returns regarding payments of interest) is amended by adding at the end the

			 following new paragraph:

				

					(8)Reporting of

				credit on rural renaissance bonds

						(A)In

				generalFor purposes of

				subsection (a), the term interest includes amounts includible in

				gross income under section 54(f) and such amounts shall be treated as paid on

				the credit allowance date (as defined in section 54(b)(4)).

						(B)Reporting to

				corporations, etcExcept as

				otherwise provided in regulations, in the case of any interest described in

				subparagraph (A), subsection (b)(4) shall be applied without regard to

				subparagraphs (A), (H), (I), (J), (K), and (L)(i) of such subsection.

						(C)Regulatory

				authorityThe Secretary may

				prescribe such regulations as are necessary or appropriate to carry out the

				purposes of this paragraph, including regulations which require more frequent

				or more detailed

				reporting.

						.

			(c)Clerical

			 amendments

				(1)The table of subparts for part IV of

			 subchapter A of chapter 1 is amended by adding at the end the following new

			 item:

					

						

							Subpart H. Nonrefundable credit

				to holders of rural renaissance

				bonds.

						

						.

				(2)Section 6401(b)(1) is amended by striking

			 and G and inserting G, and H.

				(d)Issuance of

			 regulationsThe Secretary of

			 Treasury shall issue regulations required under section 54 of the Internal

			 Revenue Code of 1986 (as added by this section) not later than 120 days after

			 the date of the enactment of this Act.

			(e)Effective

			 dateThe amendments made by

			 this section shall apply to bonds issued after the date of the enactment of

			 this Act.

			

